
	
		I
		111th CONGRESS
		1st Session
		H. R. 3810
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2009
			Mr. DeFazio (for
			 himself, Mr. Hinchey,
			 Mr. Scott of Virginia,
			 Ms. DeLauro,
			 Mr. Michaud,
			 Mr. Ryan of Ohio,
			 Mr. Sablan,
			 Ms. Slaughter,
			 Ms. Kaptur,
			 Mr. Costello,
			 Mr. Delahunt,
			 Mr. Oberstar,
			 Mr. Filner,
			 Mr. Tierney,
			 Mr. Capuano, and
			 Mr. Gutierrez) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Transportation and Infrastructure and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend certain economic recovery payments, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Senior Citizens Relief Act
			 of 2009.
		2.Extension of
			 certain economic recovery paymentsSection 2201 of title II of division B of
			 the American Recovery and Reinvestment Act of 2009 is amended—
			(1)by inserting in each of calendar
			 years 2009 and 2010 after the Secretary of the Treasury shall
			 disburse in subsection (a)(1)(A),
			(2)by inserting
			 (for purposes of payments made for calendar year 2009), or the 3-month
			 period ending with the month which ends prior to the month that includes the
			 date of the enactment of the Emergency Senior
			 Citizens Relief Act of 2009 (for purposes of payments made for
			 calendar year 2010) after the month that includes the date of
			 the enactment of this Act in subsection (a)(1)(A),
			(3)by inserting
			 (for purposes of payments made under this paragraph for calendar year
			 2009), or the 3-month period ending with the month which ends prior to the
			 month that includes the date of the enactment of the
			 Emergency Senior Citizens Relief Act of
			 2009 (for purposes of payments made under this paragraph for
			 calendar year 2010) after the month that includes the date of
			 the enactment of this Act in subsection (a)(1)(B)(iii),
			(4)by inserting
			 An individual who is entitled to, or eligible for, a benefit or cash
			 payment described in paragraph (1) in both of the 3-month periods described in
			 paragraph (1)(A) shall be paid a payment under this section in each of calendar
			 years 2009 and 2010. at the end of paragraph (3) of subsection
			 (a),
			(5)by inserting
			 in 1
			 year after No double payments in the heading of
			 paragraph (3) of subsection (a),
			(6)by inserting
			 applicable before 3-month period in subsection
			 (a)(4)(A),
			(7)by inserting
			 applicable before 3 month period in subsection
			 (a)(4)(B),
			(8)by inserting
			 for purposes of payments made for calendar year 2009, or after December
			 31, 2011, for purposes of payments made for calendar year 2010, after
			 December 31, 2010, in subsection (a)(5)(B), and
			(9)by striking
			 2011 in subsection (e) and inserting 2012.
			3.Temporary
			 application of Old-Age, Survivors, and Disability Insurance tax to earnings in
			 excess of $1,290,000In the
			 case of an individual who receives wages (within the meaning of section 3121(a)
			 of the Internal Revenue Code of 1986, without regard to paragraph (1) thereof)
			 in calendar year 2010, receives self-employment income (within the meaning of
			 section 1402(b) of such Code, without regard to paragraph (1) thereof) for the
			 taxable year beginning with or during such calendar year, or receives both,
			 totaling in excess of $1,290,000, for purposes of sections 3121(a)(1) and
			 1402(b)(1) of the Internal Revenue Code of 1986, the amount of the contribution
			 and benefit base as determined under section 230 of the Social Security Act
			 shall be increased for such year by the amount of such excess. In no event
			 shall any individual's primary insurance amount be determined under title II of
			 the Social Security Act by taking into account the portion of the wages or
			 self-employment income by which the contribution and benefit base is increased
			 under this section.
		
